Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 1 of 17 PageID #: 3224



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
 VICTOR CLEMENTE,                                                :
                                         Petitioner,            :
                                                                : MEMORANDUM
                           - against -                          : DECISION AND ORDER
 WILLIAM LEE,                                                     18-CV-1978 (AMD) (LB)
                                                                :
                                          Respondent.
 --------------------------------------------------------------- X

 ANN M. DONNELLY, United States District Judge.

         On March 28, 2018, the petitioner, currently incarcerated at Eastern New York

 Correctional Facility, brought this action seeking habeas corpus relief pursuant to 28 U.S.C.

 § 2254. The petitioner claims that he was denied his Sixth Amendment right to a speedy trial

 and that one of his appellate lawyers was ineffective. For the following reasons, the petitioner’s

 motion is denied.

                                                BACKGROUND

   I.    Arrest & Indictment

         On November 20, 1986, the petitioner shot and killed Fred Drapete. He was arrested and

 charged with murder in the second degree and criminal possession of a weapon in the second and

 third degrees. (ECF No. 13 at 14.) Over the next year, the prosecutors repeatedly announced

 that they were not ready for trial because they could not find two eyewitnesses—the petitioner’s

 mother and sister. On January 26, 1988, the petitioner, who was released on bond, moved to

 dismiss the indictment pursuant to Section 30.20 of the New York Criminal Procedure Law

 (“C.P.L.”). (ECF No. 13 at 57.) He claimed that he had been materially prejudiced by the delay

 in bringing his case to trial because a potentially exculpatory witness had moved away. (Id. at

 58-59.) The prosecution responded that the defendant consented to multiple adjournments, that


                                                          1
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 2 of 17 PageID #: 3225




 it was working diligently with the FBI to locate the witnesses and that the proffered testimony of

 the missing witness was not exculpatory. (Id. at 62-64.) On March 22, 1988, the Honorable

 Seymour Rotker dismissed the indictment, finding the petitioner was denied his right to a speedy

 trial. (Id. at 69-72.)

  II.    Appeal

         The prosecution appealed the dismissal on April 12, 1988. (Id. at 73.) At that point, the

 petitioner’s trial lawyer was no longer representing him, and no brief was filed on the petitioner’s

 behalf. The Appellate Division reversed and reinstated the indictment, ruling that the 14-month

 delay “was not an extraordinarily long time, given the seriousness of the charge, which, by

 necessity, requires careful preparation.” People v. Clemente, 541 N.Y.S.2d 583, 584 (2d Dep’t

 1989). Noting that the petitioner was at liberty, the court also found that the prosecution’s effort

 to locate witnesses was “a valid reason for delay.” Id. The court remitted the case for further

 proceedings on the indictment. See id. When the petitioner failed to appear for his June 13,

 1989 court date, a warrant was issued for his arrest.

 III.    Trial

         More than 15 years later, in December of 2006, detectives arrested the petitioner in

 California, where he had been since 1988. After the petitioner was returned to New York, he

 moved to dismiss the indictment pursuant to C.P.L § 30.20, arguing that the prosecutors did not

 exercise due diligence in searching for him after the warrant issued in 1989. (ECF No. 13-3 at

 55-56.) The Honorable Robert Hanophy denied the motion, finding that the petitioner had

 avoided apprehension and was thus not deprived of his right to a speedy trial. (ECF No. 13-2 at

 351.)




                                                  2
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 3 of 17 PageID #: 3226




        The petitioner went to trial before the Honorable Richard L. Buchter and a jury on March

 31, 2008. (ECF No. 13-3 at 238.) The prosecution established the following facts.

        On November 20, 1986, officers responding to a reported shooting at 160-16 79th Avenue

 Flushing, New York found Fred Drapete in the first floor apartment; he was lying face down and

 had nine bullet holes in his body. (ECF No. 13-4 at 143-145.) The petitioner, who lived in the

 first floor apartment with his family, was sitting next to the victim. (Id. at 162-63.) As officers

 escorted the petitioner to the patrol car, he looked down at the victim and said, “I have no regrets

 about that. I have no regrets.” (Id. at 203.) Detective Peter Fiorello told the petitioner to stop

 talking and took him to the 107th precinct. (Id.) Detective Frank Ahearn questioned the

 petitioner when he arrived at the precinct. (Id. at 231.) The petitioner said that he fought with

 the victim, who had a gun, and that the victim shot himself. (Id. at 255.)

        Another officer found the victim’s two daughters, who were three and four-years-old,

 hiding in the basement apartment where the victim lived with his wife and two girls. (Id. at 52,

 146.) When the victim’s wife arrived shortly thereafter, her younger daughter told her, “Uncle

 June shot poppa.” (Id. at 76-77.) The girl said that “Uncle June” shot the mirror in the

 basement, then shot the victim in the arm and followed him upstairs where the children heard

 more gunshots. (Id.)

        Detectives found a 9-millimeter caliber Smith and Wesson semi-automatic pistol lying

 near the victim’s body; the slide on the gun was pulled back and there were no bullets in the

 gun’s clip or in the chamber. (Id. at 106-09.) There were multiple deformed bullets and shell

 casings in the basement apartment, the foyer and in the first floor apartment; testing proved that

 all the ballistics evidence came from the Smith and Wesson. (Id. at 106-109, 221.) An autopsy

 of the victim established that he was shot nine times. (Id. at 262-63.) Six of the bullets entered




                                                   3
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 4 of 17 PageID #: 3227




 his body through the back; the fatal wound, which also entered the victim’s back, perforated his

 lung and aortic arteries. (Id. at 262-65, 274-75.)

        The defense did not call any witnesses.

        On April 8, 2008, the jury convicted the petitioner of second degree murder and weapons

 possession. (ECF No. 13-5 at 26.) Judge Buchter sentenced the petitioner to concurrent

 indeterminate prison terms of twenty years to life for murder and five to fifteen years for the

 weapons possession. (Id. at 53.)

                                    PROCEDURAL HISTORY

   I.   Direct Appeal

        The petitioner, represented by counsel, appealed his conviction to the Appellate Division,

 Second Department. (ECF No. 13 at 81.) He argued that he was denied his Sixth Amendment

 right to a speedy trial. (Id. at 108.) He also challenged the trial court’s evidentiary rulings, the

 prosecutor’s comments in summation, and the court’s charge to the jury. (Id. at 142-63.)

 Finally, the petitioner claimed that his trial counsel was ineffective for asking the victim’s wife

 about a civil settlement. (Id.)

        On May 3, 2011, the Appellate Division affirmed the petitioner’s conviction, finding that

 the trial court “properly determined that the defendant’s constitutional right to a speedy trial was

 not violated.” People v. Clemente, 84 A.D.3d 829, 830 (2d Dep’t 2011). The Appellate Division

 rejected the petitioner’s claims about the prosecutor’s summation, the trial court’s evidentiary

 rulings, and the jury charge. Id. at 830-31. Finally, the court concluded that the petitioner’s trial

 lawyer provided him with effective representation. Id. at 831.




                                                   4
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 5 of 17 PageID #: 3228




           The Court of Appeals denied the petitioner’s application for leave to appeal on June 23,

 2011, and denied his motion for reconsideration on August 31, 2011. People v. Clemente, 17

 N.Y.3d 793 (2011), reh’g denied, 17 N.Y.3d 814 (2011).

           On June 4, 2012, the United States Supreme Court denied the petitioner’s petition for a

 writ of certiorari. Clemente v. New York, 566 U.S. 1035 (2012).

     II.   440.10 Motion to Vacate Judgment

           On December 27, 2012, the petitioner moved pro se to vacate the conviction under C.P.L.

 § 440.10. (ECF No. 13 at 307-14.) He argued that he was denied his right to counsel when the

 Appellate Division decided the prosecution’s appeal of Judge Rotker’s speedy trial dismissal

 without hearing from the petitioner. (Id.)

           Judge Buchter denied the petitioner’s motion on April 18, 2013, ruling that “[the trial]

 court [was] not the proper forum for the relief requested,” and that “the proper forum for the

 relief defendant requests is the Appellate Division.” (ECF No. 13-1 at 10-12.)

 III.      First Writ of Error Coram Nobis

           On September 11, 2013, the petitioner moved pro se for coram nobis relief in the

 Appellate Division on the same ground—that his conviction should be vacated because he was

 not represented in the 1989 appeal. (Id. at 21-32.)

           On February 11, 2015, the Appellate Division granted the petitioner’s writ of error coram

 nobis in part, concluding that the petitioner’s right to appellate counsel was violated. People v.

 Clemente, 125 A.D.3d 786, 786 (2d Dep’t 2015) (citation omitted). The court appointed counsel

 to represent the petitioner, set a briefing schedule, and held the petitioner’s application in

 abeyance. 1 Id. The petitioner, represented by counsel, argued that the trial court properly


 1
  The Court of Appeals denied the petitioner’s application for leave to appeal on June 15, 2015. People v.
 Clemente, 25 N.Y.3d 1161 (2015).


                                                     5
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 6 of 17 PageID #: 3229




 dismissed the indictment based on a violation of the petitioner’s Sixth Amendment right to a

 speedy trial. (ECF No. 13-2 at 210.) On May 4, 2016, the Appellate Division found that “there

 [wa]s no basis to vacate [the] original determination in the decision and order dated May 22,

 1989 . . . reversing the order dismissing the indictment, and thereupon reinstating the

 indictment.” People v. Clemente, 139 A.D.3d 751, 753 (2d Dep’t 2016). The court also denied

 the “remaining branches of the [petitioner’s] application” for a writ of error coram nobis. Id. at

 752. On August 11, 2016, the Court of Appeals denied the petitioner’s application for leave to

 appeal. People v. Clemente, 28 N.Y.3d 928 (2016).

  IV.      Second Writ of Error Coram Nobis

           On April 5, 2017, the petitioner filed his second pro se motion for coram nobis relief,

 arguing that he did not receive effective representation on his direct appeal or on the rehearing of

 the prosecutor’s appeal of the speedy trial dismissal. The petitioner argued that his attorney on

 direct appeal should have challenged Judge Buchter’s response to a jury note. He also claimed

 that his lawyer on the rehearing was ineffective because she did not argue that the Appellate

 Division should have vacated his conviction instead of ordering a new appeal. (ECF No. 13-2 at

 39-56.)

           The Appellate Division denied the petitioner’s application on December 13, 2017,

 because the petitioner “failed to establish that he was denied the effective assistance of appellate

 counsel.” People v. Clemente, 156 A.D.3d 716, 717 (2d Dep’t 2017). On March 16, 2018, the

 petitioner’s application for leave to appeal was denied. People v. Clemente, 31 N.Y.3d 982

 (2018).




                                                    6
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 7 of 17 PageID #: 3230




  V.     Federal Habeas Proceedings

         On March 3, 2017, the petitioner filed a petition for writ of habeas corpus, and made the

 same arguments that he made on his direct appeal. Clemente v. Lee, No. 17-CV-1278 (E.D.N.Y.

 Mar. 1, 2017), ECF No. 1. About a week after the filing the Court dismissed the petition without

 prejudice at the petitioner’s request. Clemente v. Lee, No. 17-CV-1278 (E.D.N.Y. Mar. 22,

 2017), ECF Nos. 4, 5.

         On March 28, 2018, the petitioner filed this habeas petition. He did not make claims in

 the petition itself; instead, he referenced the filings in connection with his direct appeal, his first

 and second writs of error coram nobis, and the counseled brief in the re-filed 1989 appeal. (ECF

 No. 1 at 1-15.) Construing the petitioner’s filing to raise the strongest arguments it suggests, I

 interpreted his petition to raise the claims he raised in state court and argued in the referenced

 briefs. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

         On January 9, 2019, I granted the respondent’s motion to dismiss some of the petitioner’s

 the claims as untimely—his challenges to the trial court’s evidentiary rulings, the prosecutor’s

 comments in summation, the court’s charge to the jury and the court’s decision not to dismiss the

 indictment on speedy trial grounds, as well as challenges to the effectiveness of his trial counsel

 and his counsel on direct appeal. (ECF No. 14.) On March 8, 2019, the respondent opposed the

 remaining claims—the ineffective assistance of appellate counsel and speedy trial claims. (ECF

 No. 15.) For the reasons that follow, I deny the petition for a writ of habeas corpus.

                                             DISCUSSION

         A federal court reviewing a habeas petition must not “review a question of federal law

 decided by a state court if the decision of that court rests on a state law ground that

 is independent of the federal question and adequate to support the judgment.” Coleman v.




                                                    7
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 8 of 17 PageID #: 3231




 Thompson, 501 U.S. 722, 729 (1991). That is true whether the state court’s decision is based on

 substantive or procedural state law grounds. Id. at 729-30.

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) requires a

 federal court reviewing a state prisoner’s habeas petition to give deference to a state court’s

 decision on the merits. 28 U.S.C. § 2254(a). A federal court may not issue a writ of habeas

 corpus unless the state court’s decision was “contrary to, or involved an unreasonable application

 of, clearly established Federal law” or was “based on an unreasonable determination of the facts

 in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also

 Johnson v. Williams, 568 U.S. 289, 292 (2013); Chrysler v. Guiney, 806 F.3d 104, 116-17 (2d

 Cir. 2015).

        For the purposes of federal habeas review, “clearly established law” means “the holdings,

 as opposed to the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-

 court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A state court decision is

 “contrary to” or an “unreasonable application of” clearly established law if the decision: (1) is

 contrary to Supreme Court precedent on a question of law; (2) arrives at a conclusion different

 than that reached by the Supreme Court on “materially indistinguishable” facts; or (3) identifies

 the correct governing legal rule but unreasonably applies it to the facts of the petitioner’s case.

 Id. at 412-13. The court reviews the last reasoned state court decision. Ylst v. Nunnemaker, 501

 U.S. 797, 804 (1991); Jones v. Stinson, 229 F.3d 112, 118 (2d Cir. 2000). The state court’s

 factual determinations are presumed to be correct, and the petitioner bears the burden of

 rebutting that presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).

        A petitioner can seek federal habeas corpus relief only after he exhausts state court

 remedies and gives the state courts a fair and full opportunity to review the merits of the




                                                   8
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 9 of 17 PageID #: 3232




 claim. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). In other

 words, a petitioner must present “the essential factual and legal premises of his federal

 constitutional claim to the highest state court capable of reviewing it.” Jackson v. Conway, 763

 F.3d 115, 133 (2d Cir. 2014) (quoting Rosa v. McCray, 396 F.3d 210, 217 (2d Cir. 2005)).

   I.   State Court Remedy

        As explained above, in 1988 the prosecution appealed the trial court’s dismissal of the

 indictment on speedy trial grounds. At that point, the petitioner’s trial lawyer was no longer

 representing him, and the petitioner filed no opposition to the prosecution’s appeal. The

 Appellate Division reversed the lower court decision and reinstated the indictment. The

 petitioner moved for coram nobis relief claiming that his conviction should be vacated because

 he was denied his right to appellate counsel; while the Appellate Division agreed that he had

 been denied the right to counsel, it did not vacate the conviction. Rather, the court ordered de

 novo review of the prosecution’s appeal from the trial court’s order dismissing the indictment.

 The Appellate Division appointed counsel for the petitioner, and reserved judgment on the merits

 until both sides briefed the appeal. The Appellate Division ultimately concluded that its original

 decision reinstating the indictment was correct. The petitioner argues that the Appellate Division

 should have vacated the conviction and released him from custody. The respondent opposes.

        First, the respondent argues that the petitioner’s claim does not present a federal

 constitutional issue. Estelle v. McGuire, 502 U.S. 62, 71 (1991) (“[I]t is not the province of a

 federal habeas court to reexamine state court determinations on state-law questions. In

 conducting habeas corpus review, a federal court is limited to deciding whether a conviction

 violated the Constitution, laws, or treaties of the United States.”); see also Ashby v. Senkowski,

 2003 WL 21518841, at *4 (E.D.N.Y. July 3, 2003) (“[F]ederal habeas corpus relief is not




                                                  9
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 10 of 17 PageID #: 3233




  available for state law errors that do not amount to federal constitutional violations.”). Federal

  law sets “certain minimum requirements that States must meet but may exceed in providing

  appropriate relief.” Danforth v. Minnesota, 552 U.S. 264, 288 (2008) (quoting American

  Trucking Assns., Inc. v. Scheiner, 483 U.S. 266 (1987)). The “remedy a state court chooses to

  provide its citizens for violations of the Federal Constitution is primarily a question of state law.”

  Id. A federal court should reverse a state court remedy only if the “chosen remedy [was] so

  inadequate that it amounted to a violation of defendant's constitutional rights.” Tyson v. Keane,

  159 F.3d 732, 738 (2d Cir. 1998).

         The Appellate Division’s decision to undertake a de novo review did not violate the

  petitioner’s constitutional rights. “Where the state court has violated a defendant's due process

  rights, the Supremacy Clause mandates that the defendant be given another appeal pursuant to a

  federal writ of habeas corpus even if state law does not procedurally provide for such.” Restivo

  v. Walker, 2000 WL 1375587, at *2 (W.D.N.Y. Sept. 20, 2000). That is what the Appellate

  Division did. After determining that the petitioner’s rights were violated, the court assigned him

  a lawyer, ordered new briefing on the prosecutor’s appeal, and considered the issue anew. As

  the respondent points out, federal courts have ordered similar remedies under similar

  circumstances. For example, in Taveras v. Smith, the Second Circuit Court of Appeals affirmed

  a district court order denying habeas corpus on the condition that the Appellate Division reinstate

  the appeal. 463 F.3d 141, 151 (2d Cir. 2006). Thus, the Appellate Division’s remedy was not

  “contrary to,” or “an unreasonable application of, clearly established Federal law.” 28 U.S.C.

  § 2254(d).




                                                   10
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 11 of 17 PageID #: 3234




   II.   Ineffective Assistance of Counsel

         The petitioner also renews the claim that he made to the Appellate Division—that the

  lawyer who represented him on the prosecution’s appeal of the trial court’s speedy trial dismissal

  was ineffective. A petitioner claiming that his lawyer was ineffective must meet the two-

  pronged test articulated in Strickland v. Washington: (1) “that counsel’s representation fell below

  an objective standard of reasonableness,” and (2) “that there is a reasonable probability that, but

  for counsel’s unprofessional errors, the result of the proceeding would have been different.” 466

  U.S. 668, 694 (1984). The Supreme Court has advised that in state habeas petitions this inquiry

  is “different from asking whether defense counsel’s performance fell below Strickland’s

  standard.” Harrington v. Richter, 562 U.S. 86, 101 (2011). Rather, state courts must be granted

  a “deference and latitude that are not in operation when the case involves a review under the

  Strickland standard itself.” Id. A federal court “must determine what arguments or theories

  supported, or . . . could have supported, the state court’s decision,” and must then determine

  “whether it is possible fair-minded jurists could disagree that those arguments or theories are

  inconsistent with the holding in a prior decision” of the Supreme Court. Id. at 102. The standard

  was “meant” to be an exacting one; a state habeas petitioner must demonstrate that the state

  court’s decision was “so lacking in justification that there was an error well understood and

  comprehended in existing law beyond any possibility for fair minded disagreement.” Id. at 102-

  03; see also Shinn v. Kayer, 592 U.S. ___ (2020) (“The prisoner must show that the state court’s

  decision is so obviously wrong that its error lies beyond any possibility for fairminded

  disagreement.” (quotation and citation omitted)).

         Under the first prong of Strickland, “[a] convicted petitioner . . . must identify the acts or

  omissions of counsel that are alleged not to have been the result of reasonable professional




                                                   11
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 12 of 17 PageID #: 3235




  judgment.” Strickland, 466 U.S. at 690. “Judicial scrutiny of counsel’s performance must be

  highly deferential,” and courts “must indulge a strong presumption that counsel’s conduct falls

  within the wide range of reasonable professional assistance.” Id. at 689. “[R]elief may be

  warranted when a decision by counsel cannot be justified as a result of some kind of plausible

  trial strategy.” Jackson v. Leonardo, 162 F.3d 81, 85 (2d Cir. 1998) (citing Kimmelman v.

  Morrison, 477 U.S. 365, 385 (1986)).

             To satisfy the second prong, the petitioner must establish “a reasonable probability that,

  but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

  Strickland, 466 U.S. at 694. “The level of prejudice the [petitioner] need demonstrate lies

  between prejudice that ‘had some conceivable effect’ and prejudice that ‘more likely than not

  altered the outcome in the case.’” Lindstadt v. Keane, 239 F.3d 191, 204 (2d Cir. 2001) (quoting

  Strickland, 466 U.S. at 693). “The benchmark for judging any claim of ineffectiveness must be

  whether counsel’s conduct so undermined the proper functioning of the adversarial process that

  the trial cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686.

             The petitioner argues that his lawyer should have asked the Appellate Division to vacate

  his conviction rather than ordering new briefing on the speedy trial dismissal. Counsel did make

  that argument to the Court of Appeals in separate leave applications, first after the Appellate

  Division ordered new briefing on the prosecution’s appeal and again after the Appellate Division

  adhered to its original decision reinstating the indictment. 2 (ECF No. 13-1 at 270; ECF No. 13-2

  at 24.) In both applications, counsel urged the Court of Appeals to “grant leave to clarify the

  proper remedy for when a defendant establishes a violation of his federal and state constitutional




  2
      The petitioner also filed pro se applications for leave to appeal.


                                                          12
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 13 of 17 PageID #: 3236




  right to counsel on appeal,” and to resolve a split between the Appellate Divisions. (ECF No.

  13-1 at 273; ECF No. 13-2 at 27.)

          There is no merit to the petitioner’s claim that counsel should have made these arguments

  to the Appellate Division on the rehearing of the prosecutor’s appeal of the speedy trial

  dismissal. As counsel explained in her affirmation when the petitioner made this claim in state

  court, the scope of her assignment was “limited to representing the [petitioner] on the People’s

  appeal from the 1988 dismissal order” and she could not argue in the respondent’s brief that the

  Appellate Division’s coram nobis remedy was “inadequate or inappropriate.” (ECF No. 13-2 at

  335.)

          Even if counsel had advanced the argument to the Appellate Division, she would not

  have succeeded. The Appellate Division’s remedy was the correct one. As counsel explained,

  “[t]he Court of Appeals . . . has consistently held that when a criminal defendant is deprived of

  appellate counsel, the appellate decision must be vacated and the case remanded for a de novo

  appeal.” (ECF No. 13-2 at 336.) Thus, she had “no basis to argue that [the petitioner’s] case

  should be dismissed entirely.” (Id. at 337.) See, e.g., People v. Johnson, 43 A.D.3d 1453, 841

  (4th Dep’t 2007) (because the defendant was denied the effective assistance of appellate counsel,

  the appropriate remedy was to vacate and consider the appeal de novo); People v. LeFrois, 151

  A.D.2d 1046 (4th Dep’t 1989) (same); People v. Vasquez, 70 N.Y.2d 1, 4 (1987) (same); Torres

  v. McGrath, 407 F.Supp.2d 551, 562 (S.D.N.Y. 2006) (the “failure to make a meritless argument

  does not amount to ineffective assistance.’” (quotation omitted)). “To establish prejudice in the

  appellate context, a petitioner must demonstrate that there was a reasonable probability that his

  claim would have been successful” before the state's highest court. Hemstreet v. Greiner, 367

  F.3d 135, 142 (2d Cir. 2004), vacated on other grounds, 378 F.3d 265 (2d Cir. 2004); see also




                                                  13
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 14 of 17 PageID #: 3237




  Sellan v. Kuhlman, 261 F.3d 303, 317 (2d Cir. 2001) (“[The] process of winnowing out weaker

  arguments on appeal and focusing on those more likely to prevail, far from being evidence of

  incompetence, is the hallmark of effective appellate advocacy.” (internal quotation marks

  omitted)). Appellate counsel was not ineffective for failing to advance a meritless claim.

  III.     Speedy Trial

           Finally, the petitioner argues that the Appellate Division’s 2016 decision to adhere to its

  original 1988 decision reinstating the indictment was contrary to or an unreasonable application

  of clearly established federal law. As explained above, following de novo review of the trial

  court’s decision to dismiss the petitioner’s indictment for speedy trial act violations in 1988, the

  Appellate Division found that “there [wa]s no basis to vacate [the] original determination in the

  decision and order dated May 22, 1989 . . . reversing the order dismissing the indictment, and

  thereupon reinstating the indictment.” People v. Clemente, 139 A.D.3d 751, 753 (2d Dep’t

  2016).

           The Supreme Court has enumerated a four-factor balancing test for a court to consider in

  assessing whether a defendant has been denied his right to a speedy trial: the length of the delay,

  the reasons for the delay, the defendant's assertion of his right, and the extent of prejudice to the

  defendant. Barker v. Wingo, 407 U.S. 514, 530 (1972); United States v. McGrath, 622 F.2d 36,

  40 (2d Cir. 1980). The Court emphasized that these factors have no “talismanic qualities,” and

  none is “either a necessary or sufficient condition to the finding of a deprivation of the right to

  speedy trial.” Barker, 407 U.S. at 533. Rather, they are “related factors” that “must be

  considered together with such other circumstances as may be relevant.” Id.

           The Appellate Division, which cited Barker in its decision, properly applied the Barker

  factors in determining that the petitioner was not denied his right to a speedy trial. First, the




                                                    14
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 15 of 17 PageID #: 3238




  petitioner’s indictment had been pending for about 14 months when the trial court dismissed it.

  While there is no bright-line rule for what constitutes an unconstitutional delay, courts have held

  that significantly longer delays did not violate a defendant’s right to a speedy trial. See United

  States v. Fitzpatrick, 437 F.2d 19, 26 (2d Cir. 1970) (30 month delay did not violate the

  defendant’s right to a speedy trial); Flowers v. Warden, Connecticut Corr. Institution, Somers,

  853 F.2d 131, 133 (2d Cir. 1988) (17-month delay, “while lengthy, is nevertheless considerably

  shorter than those in other cases where we have found no speedy trial violation.”) (citing

  McGrath, 622 F.2d at 36 (24 months); United States v. Lane, 561 F.2d 1075, 1078 (2d Cir. 1977)

  (58 months)); United States v. Fasanaro, 471 F.2d 717 (2d Cir. 1973) (no violation despite a

  delay of over four years); United States v. Saglimbene, 471 F.2d 16, 17 (2d Cir. 1972) (no

  violation despite a delay of six years).

         Second, the Appellate Division’s conclusion that there was a valid reason for the delay—

  the need to locate witnesses—was correct. See Barker, 407 U.S. at 531 (“[A] valid reason, such

  as a missing witness, should serve to justify appropriate delay.”); see also Brown v. Perez, 2013

  WL 5913306, at *12 (S.D.N.Y. Oct. 31, 2013), report and recommendation adopted, 2014 WL

  5343309 (S.D.N.Y. Oct. 21, 2014) (the government’s search for the only two witnesses who

  identified the defendant in a lineup was a justifiable delay); Mallet v. Miller, 432 F. Supp. 2d

  366, 383 (S.D.N.Y. 2006) (the inability to locate the chief prosecution witness was a valid cause

  for delay). Moreover, there is no suggestion that the delay was “attributable either to deliberate

  procrastination or even negligent inaction on the part of the Government.” United States v. Lane,

  561 F.2d 1075, 1079 (2d Cir. 1977). The prosecution coordinated with Interpol and the F.B.I. to

  attempt to locate two eyewitnesses to the murder—the petitioner’s mother and sister—who they




                                                   15
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 16 of 17 PageID #: 3239




  believed had moved to the Philippines, and the petitioner has not presented any evidence that the

  prosecution was dilatory in these efforts. 3

            Finally, the Appellate Division concluded that the petitioner was not prejudiced by the

  delay. The petitioner argued that while the case was pending an allegedly material witness

  “moved without leaving a forwarding address or any other contact information.” (ECF No. 13-1

  at 394.) According to the petitioner, this witness, a bar owner, “could have verified that someone

  had tampered with [the petitioner’s] drink” and that the petitioner was “experiencing psychotic

  delusions” on the night of the murder. (Id. at 395.) Even assuming that the bartender could have

  offered such testimony, or that a court would have admitted it, courts have held that the

  unavailability of witnesses does not outweigh the other Barker factors. See, e.g., U.S. ex re.

  Spina v. McQuillan, 525 F.2d 813, 818 (2d Cir. 1975) (no speedy-trial violation even though

  defendant alleged that some of his witnesses became unavailable for trial); United States v.

  Lasker, 481 F.2d 229, 237 (2d Cir. 1973) (prejudice was “insubstantial” where defendant alleged

  “general claims of prejudice, such as damage to reputation . . . and the dulling of witnesses’

  memories,” and two character witnesses for defendant died); United States v. Infanti, 474 F.2d

  522, 528 (2d Cir. 1973) (no speedy trial violation from 28-month delay even though defendant

  alleged that two witnesses critical to his case had died).

            In short, the Appellate Division’s decision to reverse the trial court’s dismissal of the

  indictment was not contrary to or an unreasonable application of established federal law.

                                                CONCLUSION

            Accordingly, the petition for a writ of habeas corpus is denied in its entirety and the case

  is dismissed. A certificate of appealability will not be issued. See 28 U.S.C. § 2253(c). The



  3
      There is no dispute about the third factor—whether the petitioner asserted his right. He did.


                                                        16
Case 1:18-cv-01978-AMD-LB Document 18 Filed 01/04/21 Page 17 of 17 PageID #: 3240




  Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

  taken in good faith. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of

  Court is respectfully directed to enter judgment and close this case.



  SO ORDERED.
                                                         s/Ann M. Donnelly
                                                       _____________________________
                                                       ANN M. DONNELLY
                                                       United States District Judge



  Dated: Brooklyn, New York
         January 4, 2021




                                                  17
